Citation Nr: 1111827	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-26 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right shoulder/collarbone disorder.

3.  Entitlement to service connection for a right elbow disorder.

4.  Entitlement to service connection for chronic otomastioditis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974.  

These matters come to the Board of Veterans' Appeals (Board) by means of a December 2008 rating decision rendered by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2010, the Veteran testified at a hearing before the undersigned sitting at the RO.  A transcript of this hearing has been associated with the claims folder.  

For the reasons outlined below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  Consistent with the instructions below, VA will notify the Veteran of any further action required on his part.


REMAND

The Veteran claims that service connection is warranted for several different disorders.  He claims that he injured his right knee while at Fort Monmouth, New Jersey.  This injury, asserts the Veteran, occurred in October 1971 when he slipped and fell on stairs that were covered with ice.  See VA Form 9, dated in July 2009; and the November 2010 hearing transcript (transcript) at pages three and four.  The Veteran adds that he was treated at the base hospital at which time five big needles of fluid were withdrawn from under his kneecap, and he was placed in a cast from his thigh to his ankle.  Id.  Review of the claims file fails to show that a specific request for the Veteran's clinical records from the base hospital at Fort Monmouth (now known as the Patterson Army Health Clinic) has been made by the RO.  Therefore, on remand, the RO should request his in-patient and out-patient treatment records from the base hospital at Fort Monmouth.  

The Veteran also claims that service connection should be granted for his claimed right shoulder/collarbone and right elbow disorders.  He claims that he incurred these injuries when he fell from a tank.  See page five of transcript.  He asserts that this accident occurred on Friday the 13th, in October 1972, and that he was subsequently treated in Wurzburg, Germany.  This treatment, he adds, occurred at the same time he was treated for an injury to his right ring finger.  See July 2009 VA Form 9.  The Board takes notice of the fact that October 13, 1972, did in fact fall on a Friday.  While some of the service treatment records on file show that the Veteran was treated at the US Army Hospital at Wurzburg for a ring finger injury in March 1974, no records dated in October 1972 are included among the service treatment records.  As such, pursuant to this remand, an effort should be made to confirm that VA has associated with the Veteran's claims folder all treatment records relating to treatment provided the Veteran at the Wurzburg US Army Hospital.  

As to his claimed ear disorder, characterized as chronic otomastoiditis, the Veteran, as shown as part of his VA Form 9 dated in July 2009, asserts that he was treated from March to June 1971 at Fort Campbell, Kentucky; from June to December 1971 at Fort Monmouth, New Jersey; from January to May 1972 at Fort Bliss, Texas; and from May 1972 to March 1974 at both Giebelstadt and Wurzburg, Germany.  As found at stripes.com, in an article dated May 5, 2006, and titled "Wurzburg Army Hospital begins its gradual conversion to a clinic," the Wurzburg hospital also staffed clinics throughout the area, including one located in Giebelstadt.  This Giebelstadt clinic was also reportedly slated to close in 2006.  While review of the service treatment records currently associated with the Veteran's claims folder includes some medical records dated between March and June 1971 from Fort Campbell, none of these records concern treatment provided the Veteran for ear-related problems.  An effort should to undertaken to confirm that VA has obtained all available medical records from Fort Campbell.  The Board does note that the Veteran testified in November 2010 that while in service he was treated for strep throat which "always went to the right ear for some reason."  See page seven of transcript.  One available record from the US Army Hospital in Wurzburg shows that he was treated in December 1973 for what was diagnosed as viral or strep throat.  Also, as indicated, medical records from Fort Monmouth and Wurzburg are to be sought pursuant to this remand.  Finally, as no medical records appear to be on file from Fort Bliss, an effort to obtain any available medical records from there should also be conducted.  

Finally, the Board observes that the Veteran, in the course of his November 2010 hearing before the undersigned, testified that he first began being treated at VA medical facilities about eight years earlier [2002].  See page 10 of transcript.  He added he went to the VA medical facility in Tuscaloosa for about four years and then to the Birmingham VA medical facility for about four years.  VA medical records on file include those from the Tuscaloosa VA primary care notes dated from April 2007 to February 2008.  Medical records from the Birmingham VA Medical Center, dated from July 2007 to March 2008, are also of record.  In addition, VA medical records from the VA Central Alabama Health Care System (HCS) (Division:  Montgomery VAMC), dated in February 2008, are also of record.  The Veteran added that he had recently been treated at a VA clinic in Selma, which had only been open a "year or so."  See page nine of transcript.  No records are on file from the Selma VA medical facility.  

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees.  Id. at 612-13.  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claims, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  As noted above, some VA treatment records appear to be missing from the Veteran's claims folder (i.e., Selma VA clinic), and some appear to be incomplete (i.e, Tuscaloosa and Birmingham VA medical facilities).  As such, further development to obtain those VA records is required.  

Accordingly, this case is REMANDED for the following development and consideration:

1.  The AMC/RO should take all necessary steps to obtain VA outpatient treatment records associated with all treatment afforded the Veteran at the VA medical facility in Tuscaloosa dated from January 2002 to April 2007; from the VA medical facility in Birmingham dated from January 2006 to July 2007; and all medical records from the VA clinic in Selma.  If, after making reasonable efforts, the RO cannot locate such records, the RO must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile.  The RO must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

VA efforts must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  

2.  The AMC/RO should request all treatment records associated with treatment afforded the Veteran at the United States Army hospital in Wurzburg, Germany; and at the clinic located in Giebelstadt.  Also, all medical records associated with treatment afforded the Veteran at the base hospital at Fort Monmouth, New Jersey (now known as Patterson Army Health Clinic) should be sought.  In addition, all medical records associated with treatment afforded the Veteran from Fort Campbell, Kentucky (dated from March to June 1971) and Fort Bliss, Texas (dated from January to May 1972) should be sought.  If any of the requested records are not available, or if the search for the named records yields negative results, that fact should clearly be documented in the claims file, and the Veteran notified in writing.

VA efforts must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(b)(3).

3.  If and only if the Veteran's service medical records include at least a reference to a claimed disorder (as listed on the title page of this decision), i.e., that the Veteran either complained of a claimed disorder, was treated for a claimed disorder, or was diagnosed in service as having a claimed disorder, the AMC/RO should then schedule an appropriate VA examination(s) to determine the etiology of any diagnosed disorder.  The examination(s) should be scheduled if there is any evidence at all in the service medical records obtained that the Veteran complained of a claimed disorder, or was ever treated for a claimed condition.  If a claimed disorder(s) is diagnosed, the examiner must offer an opinion addressing whether it is at least as likely as not (i.e., is there a 50/50 chance) that any currently diagnosed claimed disorder was caused by military service.  A written rationale explaining the reasoning behind any opinion offered must be provided.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  The Veteran is hereby notified that it is his responsibility to report for any ordered examination (if applicable) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for an ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any ordered action is determined to have not been undertaken or to have been taken in a deficient manner, take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the appellant with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 (2010).

7.  Thereafter, the AMC/RO should review all of the evidence of record and readjudicate the issues on appeal.  The AMC/RO is advised that it is to make a determination based on the appropriate laws and regulations, and any other applicable legal precedent.  If the benefits sought on appeal remain in any respect denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


